DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7, 11, 13-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticiapted by  Yamanouchi (WO9930865).
It is noted that language directed towards how the apparatus will be used (e.g. producing a transient hydrothermal layer or that the material being worked upon is at least partially dissolved) are intended uses, which do not limit the apparatus other than the apparatus must be capable of doing them.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  If the prior art teaches an apparatus which is capable of performing the claimed use, it anticipates the claim.
It is further noted that “the rate of thermal conduction of absorbed light pulse energy for the dimensions of light pulse absorption” is a material property of an article that the apparatus is 

Claim 1: Yamanouchi is directed towards an apparatus for performing a cleaning process (remove contaminants) on a material surface (abstract).  As shown in figure 1, there is an optical system that includes a laser 2 (claim 2) and lenses and window 10 as a means to direct pulses of light through said liquid sheath onto the surface of the material. The apparatus also comprises a means for covering the material (tank) 14 for holding a liquid, such as water (claim 14), such that it forms a sheath around a material 12 that is to be immersed in that tank by gravity and the liquid sheath is taught to be continuously flowing over the substrate by inclusion of pipes 17 and 18 during its intended use (page 5, Detailed description of invention Section, claim 11).
The apparatus is directed made for processing a material (which has a surface) by covering the material with a solvent liquid (providing a source of liquid, which is directed onto the material, in order to submerse it, which has an interface between the surface of the material and the liquid, since they are in contact for submersion, the layer of liquid present on the material surface can be considered a liquid sheath) and directing pulsed laser irradiation (using a laser beam from a provided laser) through the fluid sheath and towards the surface in order to remove surface contaminants of the material surface (Page 1, Technical field section).  
As stated above, the apparatus is not limited by the intended uses.  However, the liquid is taught to be a solvent, whose identity is chosen for the specific contaminant to be cleaned 
Yamanouchi teaches that the apparatus is intended to be used such that the laser pulse impinges on the substrate surface, so it must have been transmitted through the solvent(e.g. water) to that interface, so the wavelength of light used by the laser means for directing pulses is intended to be at least somewhat transparent to the solvent used (claims 3 and 5), where the solvent liquid (and necessarily the substrate) absorbs heat from the laser beam during cleaning (page 3), which will be capable of causing temperature changes to the surface of the material and a resulting pressure change due to the expansion and contraction of the materials due to the temperature change.  
Regarding the requirement that the duration of the light pulses be shorter than “the rate of thermal conduction of absorbed light pulse energy for the dimensions of light pulse absorption”.  As stated above, “the rate of thermal conduction of absorbed light pulse energy for the dimensions of light pulse absorption” is a material property of the article being worked upon, and so is not limit the apparatus.  Furthermore, in applicant’s specification, they describe lasers operating between 8 and 25ns as fulfilling its process of LDHP [0057] and Yamanouchi teaches 20ns pulses (page 5), so it is expected to be capable of producing the claimed effect.
Additionally, when a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, that the pulse duration of Yamanouchi is capable of having the claimed effect on some materials), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.
As a result, the apparatus is capable of being used in the claimed manner, at least on some materials (claims 1 and 13).
Claim 5: Yamanouchi further teaches providing continuous flow of the solvent (water) over the material by pipes 17 and 18 (page 5). 
Claims 7, 15, and 16: Yamanouchi further teaches using a homogenizer to make the peaked profile of the laser uniform across the beam, which would be a flat top or quasi flat top peak profile (page 5).

Claim Rejections - 35 USC § 103
Claims 4, 6, 8, 9, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanouchi (WO9930865).
Claims 4 and 6: Yamanouchi does not teach plural lasers being used only exemplifying using one.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to duplicate the laser and thus to have an array of multiple lasers to perform the process.
Claims 8-9: Yamanouchi exemplifies using 20ns pulses of a 248nm laser and it teaches it is capable of doing 100mJ/cm2 (page 5), but it doesn’t specifically teach about the fluence or intensity ranges that the laser is capable of providing.  However, it is generally desirable to have a more capable system to give flexibility and to account for degradation of components over time (safety factor)
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have a laser that is capable of producing stronger pulses than exemplified by Yamanouchi, including of at least 0.4J/cm2 in order to have that flexibility in operation, and for it to be capable of producing an intensity of less than 1GW/cm2, such as by performing a single pulse of the lower powered laser 
It would have been obvious to one of ordinary skill in the art at the time of invention to choose a laser capable of the the instantly claimed parameters of greater than about 0.4J/cm2  (claims 8-9).
Claim 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanouchi (WO9930865) in view of Dufay (J. Environ. Monit., 2006, 8, 630-633)
See the previous discussion for claim 1.  Yamanouchi teaches it then collects the used liquid waste from the reservoir into an outlet line in the system 18, so it can be considered a waste collector, used to remove the contamination from the reservoir (Page 5, ¶1). Yamanouchi does not specifically teach further using a collection and archiving system when collecting the contaminants.
Dufay teaches that exposure to certain contaminants (beryllium) contamination is a serious health issue and that the Department of Energy requires sampling the beryllium contamination prior to determining that the surfaces are free from contamination.  It further teaches that this is done by collecting the possible contamination and analyzing it for contamination (Introduction section ¶1-3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not only collect, but archive the beryllium contaminated fluid, first, because it is poisonous, so it can’t just be released back into the environment, and second, in order to be able to perform testing on the contamination, to ensure that the surfaces are being cleaned as required (claim 10).
Furthermore, for claim 18: the creation of a new different surface that is free of contaminants is an intended use, which Yamanouchi is capable of performing at least for some materials.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanouchi (WO9930865) in view of Dufay (J. Environ. Monit., 2006, 8, 630-633), further in view of Agrawal (US 20110092377).

Agrawal is directed towards high throughput methods for sampling toxic elements, like beryllium (abstract).  It teaches using ICP-MS on the dissolved beryllium contamination as a conventionally used technique to analyze the contamination [0025].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to connect an ICP-MS system to the cleaning system in order to perform the conventional analysis of the waste for dissolved beryllium.

Response to Arguments
Applicant's arguments filed 11-20-2020 have been fully considered but they are not persuasive. 
Applicant has amended their apparatus claims to include further recitations into how the apparatus is intended to be used in operation.  Applicant argues that Yamanouchi does not intend to use its apparatus in the ways that applicant is now claiming, such as in order to physically alter the material that is being treated (other than removing contamination from its surface) and would seek to minimize other alternations of the substrates surface.  Such limitations are interpreted differently for method claims than they are for apparatus ones.  
See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  If the prior art teaches an apparatus which is capable of performing the claimed use, it anticipates the claim.
As a result, since it appears that the prior art either anticipates or renders prima facie obvious an apparatus as claimed by applicant.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOEL G HORNING/            Primary Examiner, Art Unit 1712